Citation Nr: 0609307	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-30 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
chronic plantar fascia strain due to flat feet and bilateral 
hallux limitus currently evaluated as 30 percent disabling.

2.  Entitlement to an initial increased disability rating for 
tinea pedis and onychomycosis of both feet currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1989 to 
November 1994.  He also served in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


FINDINGS OF FACT

1.  The veteran's pes planus with hallux valgus is not 
productive of pronounced flat feet with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, and not improved by orthopedic shoes or 
appliances.  

2.  The veteran's tinea pedis and onychomycosis is not 
productive of systemic or nervous manifestations, exceptional 
repugnancy, coverage of more than 40 percent of the entire 
body or more than 40 percent of the exposed area affected, or 
the constant or near-constant use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period or during any period.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 30 percent bilateral pes planus with bilateral hallux 
valgus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Code 5276 (2005).

2.  The criteria for an increased disability rating in excess 
of 30 percent for bilateral tinea pedis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.118, Diagnostic Codes 7813 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, notice was provided to the veteran in 
July 2001, prior to the initial AOJ decision.  Subsequent 
notice was sent to the veteran in March 2005.  These letters 
advised the veteran of the Pelegrini II notice elements as 
stated above.  By means of the various ratings, statements of 
the case and supplemental statements of the case, the veteran 
was advised of the specific reasons why these particular 
claims were denied, and the information and evidence needed 
to substantiate the claims.  He also was provided the text of 
the relevant regulation implementing the law with respect to 
this notice requirement and told it was his responsibility to 
support the claims with appropriate evidence.  Indeed, the 
veteran submitted evidence to consider in connection with his 
claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
holding that, upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim including that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In the present case, notice was not 
provided prior to the initial adjudication of these claims 
that a disability rating and an effective date would be 
assigned should his claims for service connection be granted, 
and what information and evidence is necessary to 
substantiate these elements of his claim.  The Board finds, 
however, that the veteran has not been prejudiced thereby.  
The rating decisions granting the veteran service connection 
for the conditions (now on appeal for an increase of the 
initial disability ratings) clearly told the veteran what 
evidence was necessary to substantiate a higher disability 
rating and the requirements for assigning an effective date.  
Furthermore, the veteran was notified in the March 2005 
notice letter of what information and evidence was necessary 
to substantiate a claim for an increased disability rating.  
Thus the Board finds that the veteran has been notified of 
all the elements of his claims as required by the Court in 
Dingess/Hartman v. Nicholson. 

Thus, the Board considers the notice requirements met, and 
the actions taken by VA to have cured any error in the timing 
of particular notice elements.  Further, the Board finds that 
the purpose behind the notice requirements has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to the merits of this case.

With respect to VA's duty to assist, the veteran has 
submitted both VA and non-VA medical documents related to his 
service-connected conditions, but the VA treatment records 
were from many years prior to his claims and the non-VA 
record was merely a letter from a private physician dated in 
March 2005 and was not treatment records.  The RO has 
requested that he identify any medical treatment, either VA 
or non-VA, and provide releases for any non-VA medical 
providers.  The veteran has, however, failed to identify any 
recent VA treatment for his service-connected conditions.  
Additionally, although the RO specifically requested the 
veteran submit a release form for the private physician who 
provided the March 2005 letter, he failed to respond to that 
request. The veteran was notified in the rating decisions, 
Statements of the Case and Supplemental Statements of the 
Case of what evidence the RO had obtained and considered in 
rendering its decision.  He has not identified any additional 
evidence.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in August 
2001 and September 2005.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

Bilateral Pes Planus

The veteran's service-connected chronic plantar fascia strain 
due to flat feet and bilateral hallux limitus is currently 
evaluated as 30 percent disabling under Diagnostic Code 5276.  
Under that code, where the pes planus is bilateral and 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities, a 30 percent rating is assigned.  
Where the pes planus is bilateral and pronounced, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, a 50 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2005).

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2005); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2005).    

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The medical evidence fails to show that the veteran has 
pronounced flat feet with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
VA examination in August 2001 revealed the veteran to have 
bilateral pes planus with his toes hyperflexed in a fixed 
position (plantar fasciitis) and mild hallux valgus of the 
left great toe.  The veteran denied taking any medications or 
receiving any recent treatment for these conditions.  At VA 
examination in September 2005, examinations revealed hallux 
valgus of the great toes bilaterally, 35 degrees on the right 
and 40 degrees on the left; callouses diffusely over the 
plantar areas bilaterally; and flat feet 0.5 cm with weight 
bilaterally.  The examination did not show marked pronation 
of either foot, marked inward displacement of either foot, 
tenderness on palpation, evidence of plantar fasciitis, and 
severe spasm of the tendo achillis on manipulation.  The 
veteran reported that he did not wear orthopedic shoes or 
appliances, but did wear shoe inserts.  He was diagnosed to 
have bilateral pes planus with moderate ambulation 
impairment, mild osteoarthritis of the left hallux, flexion 
deformities of the distal interphalangeal left foot, 
interosseous sesamoids right foot, and left hallux distal 
interphalangeal osteoarthritis.  

At the September 2005 examination, the veteran reported that 
he has limitations in time spent walking and standing due to 
pain, flare-ups every three days lasting a few hours, 
stiffness and occasional swelling, but he denied any weakness 
in his feet.  Upon examination, however, no weakness, 
fatiguability or incoordination was found.  There was pain on 
range of motion exercises of the veteran's toes and ankles.  
Nevertheless, these complaints taken in conjunction with the 
objective medical findings are consistent with the criteria 
for severe flat feet, which is his current evaluation.  Thus, 
the Board finds that the veteran's overall disability picture 
is not consistent with the 50 percent rating criteria, and 
the veteran's appeal is denied.  




Tinea Pedis and Onychomycosis

In a January 2002 rating decision, the RO granted service 
connection for tinea pedis and onychomycosis bilaterally and 
assigned a 30 percent disability rating.  The veteran's tinea 
pedis and onychomycosis are rated pursuant to Diagnostic Code 
7813, which refers the rater to the rating criteria set forth 
in Diagnostic Code 7806.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, including, effective August 
30, 2002, the rating criteria for evaluating skin disorders.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process is concluded, VA will 
evaluate the veteran's claim under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  VA's Office of General Counsel determined that 
the amended rating criteria, if favorable to the claim, could 
be applied only for periods from and after the effective date 
of the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

In the Statement of the Case, the RO considered both the old 
and new regulations, and the new rating criteria were 
provided to the veteran and his representative.  Therefore, 
there is no prejudice to the veteran by the Board proceeding 
to the merits of this claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Under both the old and new rating criteria, Diagnostic Code 
7813 is rated as eczema under Diagnostic Code 7806.  The 
earlier version of Diagnostic Code 7806 provided a 10 percent 
rating for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is warranted for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  Eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or that is exceptionally 
repugnant, warrants a 50 percent rating, which is the maximum 
rating permitted.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

Under the new rating criteria, Diagnostic Code 7806 provides 
for a 10 percent rating where at least 5 percent, but less 
than 20 percent of the entire body is covered, or at least 5 
percent but less than 20 percent of exposed areas affected 
are covered, or there is intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is warranted where the 
condition affects 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent maximum rating.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2005).

The medical evidence consists of two VA examinations from 
August 2001 and September 2005.  At the August 2001 VA 
examination, the veteran reported constant itching of his 
feet; thick necrotic and hypertrophic toenails; and a strong 
scent to his feet.  Physical examination revealed exfoliation 
and crusting of the plantar and dorsal surfaces of his feet 
and flaking and scaling between the toes bilaterally.  No 
ulcerations were found however.  He also had thick 
hypertrophic black toenails with a severe fungal infection of 
the toenails.  The examiner also noted a strong odor of the 
feet bilaterally.  The diagnosis was severe tinea pedis and 
onychomycosis.  

At the VA examination in September 2005, the veteran reported 
using steroid cream on and off for his tinea pedis since 1992 
with a 100 percent response, although he was not on any cream 
or medication at that time.  He complained of a burning 
sensation in his feet and an odor from them.  He denied use 
of any immunosuppressive drugs.  Physical examination 
revealed tinea pedis interdigital over both feet, but no 
scaliness was noted.  There was a slight mal odor of the feet 
with lesions that were superficial and barely visible 
covering less than 40 percent of the exposed area and less 
than 2 percent of the entire body.  No scarring was seen.  
The diagnosis was tinea pedis, chronic and intermittent of 
moderate severity, stable at that time.  Onychomycosis was 
not appreciated at that time.    

Comparing the manifestations to the rating criteria, the 
Board does not find that the veteran's symptoms of his tinea 
pedis and onychomycosis are more nearly approximated by the 
criteria of a 50 or 60 percent rating under either the old or 
new Diagnostic Code 7806, respectively.  Not shown in the 
medical evidence is systemic or nervous manifestations, 
exceptional repugnancy, coverage of more than 40 percent of 
the entire body or more than 40 percent of the exposed area 
affected, or the constant or near-constant use of systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period or during any period.

The Board therefore finds that the preponderance of the 
evidence shows that a rating higher than 30 percent for the 
service-connected tinea pedis and onychomycosis is not 
warranted.  The veteran's appeal is, therefore, denied.


ORDER

Entitlement to an initial increased disability rating for 
chronic plantar fascia strain due to flat feet and bilateral 
hallux limitus currently evaluated as 30 percent disabling is 
denied.

Entitlement to an initial increased disability rating for 
tinea pedis and onychomycosis of both feet currently 
evaluated as 30 percent disabling is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


